Citation Nr: 1230928	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 3, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from March 1984 to March 1990. 
This case comes before the Board of Veterans' (the Board) on appeal from an April 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO) which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent evaluation, effective July 23, 2003.  The Veteran expressed disagreement with the assigned evaluation and instituted this appeal. 

This claim was previously remanded by the Board in December 2007, July 2009, and November 2010 for further procedural and evidentiary development.  Additionally, in February 2012, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  In a letter dated in May 2012, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The Veteran was given 60 days to submit additional argument and/or evidence in support of his claim.  The case is now ready for appellate review.

By a decision dated in November 2009, the Board increased the Veteran's evaluation for his service-connected PTSD from 30 to 50 percent effective from March 3, 2004.  A rating in excess of 30 percent was denied prior to March 3, 2004. The Veteran appealed the Board's November 2009 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is "not entitled to an increased disability rating in excess of 30 percent" for PTSD. Furthermore, the "parties agree[d] that the part of the Board's decision that Appellant is not entitled to a disability rating in excess of 30 percent" (emphasis added) should be vacated.  The JMR does not take issue with the Board's decision awarding a 50 percent disability evaluation from March 3, 2004.  In a June 2010 Order, the Court endorsed the June 2010 JMR and vacated that portion of the November 2009 Board decision denying a rating in excess of 30 percent.  The Veteran's claim now returns to the Board for compliance with the instructions in the June 2010 Court-adopted JMR. 

The issues of entitlement to compensable evaluations for service-connected right ear hearing loss disability and hemorrhoids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to March 3, 2004, the Veteran's PTSD was manifested by flashbacks, nightmares, anger, panic attacks, depressed mood, impaired memory, and difficulty concentrating.  It was not manifested by impaired judgment, impaired thinking, flattened affect, circumstantial or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired abstract thinking, or difficulty in establishing effective work and social relationships.  

2. The medical and other evidence of record does not indicate that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's PTSD prior to March 3, 2004 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2011). 

2.  Application of extraschedular provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to March 3, 2004.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's increased rating claim involves a JMR by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The June 2010 JMR found that the Board did not provide an adequate statement of reasons or bases for its finding that the Veteran is not entitled to a higher disability rating.  Specifically, the Board did not discuss a March 2004 mental health evaluation by S.R., M.D.  The Court instructed the Board to provide an adequate statement of reasons and bases for the weight that it assigns to this opinion.  

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

In December 2007, July 2009, and November 2010, the Board remanded the case and requested that proper notice be provided to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) as well as provide the Veteran with a VA examination and obtain an opinion as to the Veteran's PTSD symptomatology prior to March 3, 2004.  The Veteran's claim was then to be readjudicated.

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the Veteran was afforded a VA psychiatric examination in August 2009 and a report of the examination was associated with his claims folder.  Further, a VHA opinion was obtained with regard to the Veteran's PTSD symptomatology prior to March 3, 2004, and the opinion was associated with the Veteran's claims folder.  The Veteran's claim was readjudicated in supplemental statements of the case dated April 2009, August 2009, and December 2011.

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the Veteran was provided with the required notice by letters mailed in December 2003 and December 2007, and notice with respect to the effective-date element of the claim, by a letter mailed in August 2008.  Although the December 2007 VCAA letter and August 2008 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the VA Appeals Management Center readjudicated the Veteran's claim in April 2009, August 2009, and December 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the pertinent evidence of record includes the Veteran's statements, service treatment records, private treatment records, VA outpatient medical records, and Social Security Administration (SSA) medical records. 

Additionally, a VHA opinion was obtained in May 2012.  The VHA report reflects that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  The Veteran declined the opportunity to participate in a hearing. 

Accordingly, the Board will proceed to a decision.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:
100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without  clear expectation of death; frequently violent; manic  excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Veteran's only service-connected psychiatric disability is PTSD, which is rated 30 percent disabling for the period prior to March 3, 2004. The Board is initially presented with a record on appeal which demonstrates that, in addition to his service-connected PTSD, the Veteran's psychiatric symptomatology includes conversion reaction with somatization, anxiety disorder, not otherwise specified, major depression, general anxiety disorder and delusional disorder, persecutory type.  These disorders are not service connected. 

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, the competent and probative evidence of record does differentiate between the symptomatology associated with the Veteran's service-connected PTSD and that associated with his nonservice-connected mental conditions in several instances.  Specifically, a VA psychiatrist discussed symptomatology manifested specifically by the Veteran's PTSD in a May 2012 VHA opinion. 

As described above, a 30 percent disability rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  A 30 percent disability rating was assigned by the RO in April 2004 based on evidence of severe sleep impairment, depression, mild memory loss and hypervigilance. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

VA treatment records prior to March 3, 2004 document the Veteran's psychiatric treatment.  In particular, an October 2003 mental health evaluation noted the Veteran's complaints of headaches and panic attacks as well as his report that he was divorced from his wife.  Upon examination, he was noted as alert, well oriented, had appropriate affect and mood, judgment was not impaired, and he denied hallucinations and delusions.  A progress note dated December 2003 documented his complaints of memory loss and difficulty completing work.

Private treatment records also document the Veteran's psychiatric treatment.  Specifically, K.B., ACSW, noted in mental health evaluations from July to October 2003 the Veteran's complaints of anxiety and feeling of helplessness as well as flashbacks, reoccurring nightmares, panic attacks, irritability, sudden outbursts, and being overly alert.  

Additionally, an October 2003 mental health treatment record from PsychCare Consultants indicated that an examination of the Veteran revealed a disheveled appearance and cooperative attitude and that he was hyperactive, agitated, and had tremors; labile and flat affect; depressed and euphoric mood; excessive and pressured speech; no suicidal or homicidal ideation; no delusions or hallucinations; impaired memory; and normal orientation.  

The Veteran also underwent a mental health evaluation by M.A., Ph.D. in December 2003.  When asked about his employment history, the Veteran stated that he had worked as a mechanic, maintenance manager, a self-employed computer electrician, and as a computer consultant for several positions.  He had been on medical leave since April 2003.  Notably, he reported that he got along "excellent" with his bosses and his coworkers.  Upon examination, Dr. M.A. reported that the Veteran's orientation, speech, affect, and mood were essentially normal.  However, the Veteran reported that he had crying spells.  The Veteran also denied current suicidal ideation.  Although he admitted to homicidal or assaultive ideation at times, he denied current intent or plan.  Dr. M.A. indicated that the Veteran suffered from moderate impairment in ability to understand and recall instructions, moderate to severe impairment in ability to sustain concentration and persistence in tasks, and mild to moderate impairment in ability to interact socially and adapt to his environment.  Moreover, a mental health evaluation by M.T., Psy.D. dated January 2004 indicates that the Veteran's impairment on social functioning due to his psychiatric disorder is "mild." 

A SSA mental health evaluation dated January 2004 notes that the Veteran's memory was at the most moderately limited and indicated that his ability to interact with others and function in a worklike setting was not significantly limited.  

The Board also observes that a private mental health treatment evaluation from S.R., M.D. dated March 2004 documents the Veteran's complaints of depression and nervousness.  Dr. S.R. identified symptoms including thoughts of suicide, decreased energy, generalized persistent anxiety, mood disturbance, paranoid thinking or inappropriate suspiciousness, intense and unstable interpersonal relationships and impulsive and damaging behavior, disorientation to time and place, perceptual or thinking disturbances, memory impairment, sleep disturbance, and recurrent panic attacks.  Dr. S.R. further reported that the Veteran had no useful ability to function in many areas, to include a routine work setting.  After diagnosing the Veteran with PTSD, Dr. S.R. noted a GAF score of 45.  

The Board finds that the March 2004 private treatment report from Dr. S.R. is of minimal probative value in evaluating the Veteran's increased rating claim.  In this regard, in February 2012, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2012), requested a VHA opinion from a psychiatrist to expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD without regard to his non service-connected psychiatric disorder, to include conversion reaction with somatization, anxiety disorder, NOS, major depression, general anxiety disorder and delusional disorder, persecutory type, cognitive disorder, NOS, organic brain syndrome and psychotic disorder, due to a traumatic brain injury.  The psychiatrist was also requested to provide an opinion as to the Veteran's GAF score due solely to the service-connected PTSD and reconcile their opinion with the March 2004 evaluation by Dr. S.R.
 
In her May 2012 report, the VHA reviewer, Dr. M.W., concluded that a diagnosis of PTSD was "unlikely" prior to March 3, 2004.  Dr. M.W.'s rationale for her conclusion was based on a review of the Veteran's medical history.  She reported that the only symptoms that were unique to a diagnosis of PTSD were the Veteran's flashbacks and nightmares, and that his PTSD was also manifested by decreased sleep, anger, and difficulties concentrating.  She also indicated that Dr. S.R.'s assigned GAF score of 45 in March 2004 is inconsistent with other psychiatric evaluations conducted during this period, to include a GAF score of 50 by M.C., M.D. in December 2003.  She noted that the Veteran showed an abrupt change in level of functioning that correlated with adjustment difficulties with his employment and that the subsequent seven to eight months were filled with various provider visits.  As such, Dr. M.W. reported that the myriad of descriptions of psychiatric symptomatology by the different providers discussed above revealed many inconsistencies that Dr. S.R. could not have been aware of when making his GAF determination of 45.  Finally, Dr. M.W. reported that the Veteran's PTSD did not affect his ability to obtain or maintain gainful employment.  In contrast, she reported that the Veteran's non service-connected disabilities including anxiety disorder, NOS, generalized anxiety, and major depression contributed to his ability to obtain or maintain gainful employment.    

Crucially, the report of the May 2012 VHA reviewer appears to have been based upon thorough review of the record and analysis of the Veteran's entire history, to include the March 2004 private treatment evaluation by Dr. S.R.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  On the contrary, there is no indication that Dr. S.R. reviewed any other medical evidence in noting symptomatology associated with the Veteran's PTSD or an attempt to reconcile his findings with prior treatment record.  On the other hand, the report of the May 2012 VHA reviewer is congruent with the Veteran's VA and private treatment records prior to March 3, 2004 which do not indicate difficulty in establishing effective work and social relationships.  As such, the Board finds that the report of the May 2012 VHA review is of greater probative value than the March 2004 report by Dr. S.R. in evaluating the severity of the Veteran's PTSD.

After a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is most congruent with the currently-assigned 30 percent evaluation prior to March 3, 2004.  The criteria for the assignment of a 50 percent rating have arguably not been met or approximated.  The evidence does not demonstrate that the Veteran has occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating under Diagnostic Code 9411.  While he arguably had panic attacks, there is no indication that these occur more than once a week.  The Board also observes that the Veteran experienced disturbances of motivation of mood and impairment of memory.  Although the October 2003 private treatment record from PsychCare Consultants noted a flat affect and pressured speech, the remainder of the evidence of record documents normal affect and speech.  See, e.g., a private treatment record from Dr. M.A. dated December 2003.  Furthermore, the competent and probative evidence of record does not indicate that the Veteran had difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking prior to March 2004.  Nor does the evidence of record indicate difficulty in establishing effective work and social relationships during that time period.  Although the Board observes that the Veteran was divorced and unemployed, the evidence of record documents mild to moderate impairment of social functioning due to PTSD and that he had an "excellent" relationship with his bosses and coworkers when he was employed.   

Additionally, the Board reiterates the findings of the January 2004 SSA examination which noted that the Veteran's ability to interact with others and function in a worklike setting was not significantly limited.  The May 2012 VHA reviewer also indicated that the Veteran's PTSD specifically did not cause impairment with respect to employability.  Because the Veteran demonstrates only two out of the nine criteria for a 50 percent disability rating, the evidence of record does not support a conclusion that the Veteran has met the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130 prior to March 3, 2004.

The Board additionally observes that prior to March 3, 2004, the Veteran was assigned a GAF score of 50 by Dr. M.A. in December 2003, which is representative of serious impairment.  Although the Veteran was also assigned a GAF score of 45 by Dr. S.R. in March 2004, as discussed above, the Board finds that this report is of minimal probative value in evaluating the Veteran's increased rating claim.  In any event, the Board notes that a GAF score is not in and of itself conclusive and the Board must look to the actual symptomatology.  Specifically, the Veteran's PTSD symptomatology prior to March 3, 2004 centers on his depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss.  These criteria are congruent with the currently assigned 30 percent disability rating under 38 C.F.R. § 4.130.

The Board has also considered whether the Veteran is entitled to either a 70 or 100 percent evaluation.  With respect to the criteria for a 70 or 100 percent evaluation, the Board notes that the Veteran has difficulty adapting to stressful circumstances.  However, review of the competent and probative evidence of record reflects that the Veteran has demonstrated none of the other enumerated criteria for a 70 or 100 percent evaluation prior to March 2004.  Moreover, there are no other factors which would lead the Board to conclude that a 70 or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [finding that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  As such, assignment of a 70 or 100 percent evaluation is not for application for the period prior to March 2004.  

The Board concludes that an increased evaluation is not appropriate in this case because the Veteran's symptomatology associated with his service-connected PTSD fails to meet the criteria for such.  This is true throughout the entire period under consideration.  See Fenderson, supra.   

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability during the period prior to March 2004, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the PTSD, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  This case differs, however.  A formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  TDIU was denied in an unappealed rating decision dated in December 2005.  The record does not reflect that the Veteran filed a notice of disagreement with the rating decision.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to March 3, 2004 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


